UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1923



AMADEU T. PEREIRA-LIMA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-334-495)


Submitted:   March 26, 2004                 Decided:   April 15, 2004


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael S. Caldwell, AKIN, GUMP, STRAUSS, HAUER & FELD, LLP,
Washington, D.C., for Petitioner. Peter D. Keisler, Assistant
Attorney General, Terri J. Scadron, Assistant Director, Carol
Federighi, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Amadeu T. Pereira-Lima, a native and citizen of Brazil,

petitions for review of an order of the Board of Immigration

Appeals adopting the Immigration Judge’s (IJ) decision to deny

asylum and withholding of removal.           For the reasons discussed

below, we deny the petition for review.

            Pereira-Lima asserts that he established eligibility for

asylum, contending that he demonstrated past persecution and a

well-founded fear of future persecution in Brazil on account of his

homosexuality.       To obtain reversal of a determination denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail   to   find   the   requisite   fear   of   persecution.”    INS    v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).         We have reviewed the

evidence of record and conclude that Pereira-Lima fails to show

that the evidence compels a contrary result.             Accordingly, we

cannot grant the relief that he seeks.

            Additionally, we uphold the IJ’s denial of Pereira-Lima’s

application    for   withholding     of   removal.    The   standard    for

withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).              To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”        INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).       Because Pereira-Lima fails to show he is
eligible   for   asylum,   he   cannot    meet   the   higher   standard   for

withholding of removal.

           Accordingly,    we   deny     the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 3 -